Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered January 2, 2002, convicting him of arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that comments made by the prosecutor during his opening statement and summation deprived him of a fair trial. The defendant’s contention is largely unpreserved for appellate review (see CPL 470.05 [2]; People v Tevaha, 84 NY2d 879, 881 [1994]). In any event, the defendant’s contention is without merit. To the extent that any of the prosecutor’s comments made during his opening statement or summation were improper, they were not so prejudicial as to warrant a reversal, as the evidence of the defendant’s guilt was overwhelming (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Russo, 201 AD2d 512, 513 [1994], affd 85 NY2d 872 [1995]). S. Miller, J.P., Luciano, Crane and Skelos, JJ., concur.